UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) June 8, 2015 RADIANT LOGISTICS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-35392 04-3625550 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 405 114th Avenue, S.E., Third Floor, Bellevue, WA 98004 (Address of Principal Executive Offices) (Zip Code) (425) 943-4599 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry into a Material Definitive Agreement On June 8, 2015, Radiant Logistics, Inc. (the “Company”, “we” or “us”) entered into a Stock Purchase Agreement (the “Agreement”), pursuant to which it acquired Service By Air, Inc. (“SBA”), a privately-held corporation based in New York, in a transaction valued at approximately $12.25 million.
